Citation Nr: 1036795	
Decision Date: 09/29/10    Archive Date: 10/05/10

DOCKET NO.  04-10 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for arthritis.

4.  Entitlement to service connection for bilateral pes planus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and C.M.

ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to November 
1971.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision of the RO in 
Philadelphia, Pennsylvania, which denied service connection for 
PTSD, hypertension, arthritis, bilateral pes planus, bilateral 
hearing loss, and tinnitus.  The Veteran has since relocated, and 
his claims are now being addressed by the RO in Huntington, West 
Virginia.  

Subsequent to the issuance of the February 2007 supplemental 
statement of the case (SSOC), the Veteran submitted additional 
evidence which was not considered by the RO.  The Veteran has 
waived RO consideration of that evidence in a July 2010 
submission.  The Board may consider the appeal.  38 C.F.R. 
§ 20.1304 (2009).

In July 2010, a Travel Board hearing was held at the RO before 
the undersigned Veterans Law Judge.  A transcript of that 
proceeding has been associated with the claims file.  

The Board notes that the Veteran submitted an April 2003 notice 
of disagreement (NOD) and March 2004 VA Form 9 with respect to 
the issues of service connection for bilateral hearing loss and 
tinnitus.  In a July 2006 rating decision, the RO granted service 
connection for bilateral hearing loss and tinnitus.  This 
decision was a complete grant of benefits with respect to the 
issues.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  
Therefore, the issues of entitlement to service connection for 
PTSD, hypertension, arthritis and bilateral pes planus are the 
only issues presently on appeal before the Board.

The issues of entitlement to service connection for hypertension 
and arthritis are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran has a current diagnosis of PTSD due to in-service 
stressors, for which there is credible supporting evidence that 
the stressors actually occurred.

2.  The preponderance of the evidence is against a finding that 
the Veteran's bilateral pes planus with degenerative arthritis 
had its onset in service, that degenerative arthritis manifested 
within one year of service separation, or that these conditions 
are otherwise related to his active military service. 


CONCLUSIONS OF LAW

1.  The Veteran's PTSD was incurred in active service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2009).

2.  The Veteran's bilateral pes planus with degenerative 
arthritis was not incurred in or aggravated by active military 
service, nor may it be presumed to have been so incurred.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file, and has an obligation to provide reasons 
and bases supporting the decision.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient and 
relevant evidence and on what this evidence shows, or fails to 
show, on the claims.  The appellant must not assume that the 
Board has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board address its reasons 
for rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the appellant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. The Veterans Claims Assistance Act of 2000 (VCAA)

As to the PTSD claim, that claim has been granted, as discussed 
below.  As such, the Board finds that any error related to the 
VCAA on that claim is moot.  See 38 U.S.C. §§ 5103, 5103A (West 
2002 & Supp. 2010); 38 C.F.R. § 3.159 (2009); Mayfield v. 
Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

With respect to the Veteran's bilateral pes planus claim, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
United States Court of Appeals for Veterans Claims (Court) held 
that VA must inform the claimant of any information and evidence 
not of record (1)  that is necessary to substantiate the claim; 
(2)  that VA will seek to provide; (3)  that the claimant is 
expected to provide; and (4)  request that the claimant provide 
any evidence in his possession that pertains to the claim.  The 
requirement of requesting that the claimant provide any evidence 
in his possession that pertains to the claim was eliminated by 
the Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule eliminating fourth element notice as required 
under Pelegrini II, effective May 30, 2008).  Any error related 
to this element is harmless. 

Prior to and following the initial adjudication of the Veteran's 
claim, letters dated in November 2001 and April 2003 fully 
satisfied the duty to notify provisions.  See 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 
187; Pelegrini II, 18 Vet. App. at 120-21.  The letters advised 
the Veteran of the information necessary to substantiate the 
claim, and of his and VA's respective obligations for obtaining 
specified different types of evidence.  The Veteran was informed 
of the specific types of evidence he could submit, which would be 
pertinent to his claim.  

During the pendency of the appeal, the VCAA notice requirements 
were interpreted to apply to all aspects of claims, to include 
the assignment of disability rating and effective date elements.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Although the 
Veteran was given notice in accordance with Dingess in a March 
2007 letter, this letter was not sent prior to the issuance of 
the February 2007 supplemental statement of the case (SSOC), 
which readjudicated the Veteran's claim.  Nevertheless, since the 
Board has concluded that the preponderance of the evidence is 
against the claim for service connection, any questions as to the 
appropriate disability ratings or effective dates to be assigned 
are rendered moot.  

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records and VA medical records 
are in the file.  The Veteran's Social Security Administration 
records have been associated with the file.  The Veteran has at 
no time referenced outstanding records that he wanted VA to 
obtain or that he felt were relevant to the claim.

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  If VA provides a claimant with an 
examination in a service connection claim, the examination must 
be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  
The probative value of a medical opinion is derived from a 
factually accurate, fully articulated, and soundly reasoned 
opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Veteran was afforded a medical examination in May 2002 to 
assess the current nature of his claimed disabilities.  In this 
regard, it is noted that the opinion was rendered by a medical 
professional following a thorough examination and interview of 
the Veteran.  The examiner obtained an accurate history and 
listened to the Veteran's assertions.  The examiner laid a 
factual foundation for the conclusions that were reached.  The 
Board, therefore, finds the examination report to be adequate 
upon which to base a decision in this case.  See Nieves-
Rodriguez, supra.  

Although the claims file was not available for review at the 
examination and a nexus opinion was not provided, the Board finds 
that the examination in this case was not necessary in the first 
instance because of a lack of evidence of an in-service 
incurrence.  Notably, the only evidence indicating the Veteran 
"suffered an event, injury or disease in service" is his own 
lay statements.  Such evidence is insufficient to trigger VA's 
duty to provide an examination.  The U.S. Court of Appeals for 
Veterans Claims has held, in circumstances similar to this, where 
the supporting evidence of record consists only of a lay 
statement, that VA is not obligated, pursuant to 5103A(d), to 
provide an appellant with a medical nexus opinion.  See Duenas v. 
Principi, 18 Vet. App. 512, 519 (2004) (finding no prejudicial 
error in Board's statement of reasons or bases regarding why a 
medical opinion was not warranted because there was no reasonable 
possibility that such an opinion could substantiate the veteran's 
claim because there was no evidence, other than his own lay 
assertion, that " 'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms").  See also Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 
2003) (holding that 3.159(c)(4)(i) is not in conflict with 
§ 5103A(d) and evidence of record "establishing that the veteran 
suffered an event, injury, or disease in service," is required 
to trigger VA's duties pursuant to § 5103A(d)); Wells v. 
Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003) (holding that the 
Secretary's obligations under § 5103A to provide a veteran with a 
medical examination or to obtain a medical opinion is triggered 
if the evidence of record demonstrates "some casual connection 
between his disability and his military service").  As further 
discussed below, the evidence here fails to show that the 
Veteran's pes planus preexisted service or had its onset in 
service.  Significantly, there are no findings of pes planus 
whatsoever in service.  Further examination is not needed on this 
claim because is no reasonable possibility that a medical opinion 
would aid in substantiating the Veteran's claim since it could 
not provide evidence of a past event.  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 
2007).

II. Service Connection

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  See 38 U.S.C.A. § 1110 (West 2002).  For the showing of 
chronic disease in service there must be a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  See 
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after discharge 
is required to support the claim.  Id.  Service connection may be 
granted for any disease diagnosed after discharge, when all of 
the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent medical 
evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  However, lay assertions may serve to support a 
claim for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 
C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent to 
support presence of disability even where not corroborated by 
contemporaneous medical evidence).  Competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

a.	PTSD

The Veteran is seeking service connection for PTSD as a result of 
alleged in-service stressors.  For the reasons that follow, the 
Board concludes that service connection is warranted.

Service connection for PTSD generally requires medical evidence 
establishing a diagnosis of the condition, credible supporting 
evidence that the claimed in-service stressor actually occurred, 
and a link, established by medical evidence, between the current 
symptomatology and the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (2009).  A diagnosis of PTSD must be established in 
accordance with 38 C.F.R. § 4.125(a), which simply mandates that, 
for VA purposes, all mental disorder diagnoses must conform to 
the fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  
38 C.F.R. § 3.304(f).  

During the pendency of this appeal, VA amended its adjudication 
regulations governing service connection for PTSD, effective July 
13, 2010, by liberalizing, in certain circumstances, the 
evidentiary standard for establishing the required in-service 
stressor.  Specifically, the final rule amends 38 C.F.R. § 
3.304(f) by adding a new paragraph (f)(3), which reads as 
follows:

(f)(3) If a stressor claimed by a veteran is related to the 
veteran's fear of hostile military or terrorist activity 
and a VA psychiatrist or psychologist, or a psychiatrist or 
psychologist with whom VA has contracted, confirms that the 
claimed stressor is adequate to support a diagnosis of 
[PTSD] and that the veteran's symptoms are related to the 
claimed stressor, in the absence of clear and convincing 
evidence to the contrary, and provided the claimed 
stressor is consistent with the places, types, and 
circumstances of the veteran's service, the veteran's 
lay testimony alone may establish the occurrence of the 
claimed in-service stressor....

Stressor Determinations for Posttraumatic Stress Disorder, 75 
Fed. Reg. 29,843-52 (July 13, 2010) (to be codified at 38 C.F.R. 
§ 3.304(f)(3)), as corrected by 75 Fed. Reg. 41,092-01 (July 15, 
2010) (emphasis added).  The provisions of this amendment apply 
to applications for service connection for PTSD that, among 
others, were appealed to the Board before July 13, 2010 but have 
not been decided by the Board as of July 13, 2010.   Accordingly, 
the provisions apply to this case.

In Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996), the United 
States Court of Appeals for the Federal Circuit held that under 
38 U.S.C.A. § 1154(b), a combat veteran's assertions of an event 
during combat are to be presumed if consistent with the time, 
place and circumstances of such service. However, 38 U.S.C.A. § 
1154(b) can be used only to provide a factual basis upon which a 
determination could be made that a particular disease or injury 
was incurred or aggravated in service, not to link the claimed 
disorder etiologically to a current disorder. See Libertine v. 
Brown, 9 Vet. App. 521, 522-23 (1996). Section 1154(b) does not 
establish service connection for a combat veteran; it aids him by 
relaxing the adjudicative evidentiary requirements for 
determining what happened in service. 

As indicated above, the change in regulation under 38 C.F.R. § 
3.304(f)(3) provides for liberalized evidentiary standards for 
establishing in-service stressors, but do not alter the 
evidentiary requirements found under 38 U.S.C.A. § 1154(b) where 
a veteran is determined to be a "combat veteran."  Accordingly, 
in addressing the CAVC's order, the first pertinent inquiry is 
whether the Veteran is a "combat veteran" justifying 
application of 38 U.S.C.A. § 1154(b).  The Board concludes that 
he is not.

The Board notes that none of the evidence of record suggests that 
the Veteran engaged in combat during service.  Service personnel 
records list his military occupational specialty as a general 
office clerk and command center specialist, and he did not 
receive any awards (e.g., a Purple Heart) that would be 
indicative of combat.  Likewise, there is nothing else in his 
service personnel records showing that he engaged in combat.  As 
the Board finds that the Veteran did not participate in combat, 
application of 38 U.S.C.A. § 1154(b) in this case is not 
warranted.

As indicated above, however, under the amended version of 38 
C.F.R. § 3.304(f)(3), a claimed in-service stressor may be 
verified by lay testimony alone in certain circumstances.  
Initially, the stressor claimed must include "fear of hostile 
military or terrorist activity," which is defined as follows:

[T]hat a veteran experienced, witnessed or was confronted 
with an event or circumstance that involved actual or 
threatened death or serious injury, or a threat to the 
physical integrity of the veteran or others, such as from 
an actual or potential improvised explosive device; 
vehicle-imbedded explosive device; incoming artillery, 
rocket or mortar fire; grenade; small arms fire, including 
suspected sniper fire; or attack upon friendly military 
aircraft, and the veteran's response to the event or 
circumstance involved a psychological or psycho-
physiological state of fear, helplessness or horror.

Stressor Determinations for Posttraumatic Stress Disorder, 75 
Fed. Reg. 39843 (July 13, 2010) (to be codified at 38 C.F.R. § 
3.304(f)(3)).

The Veteran reports that he served in Vietnam with Company B, 
52d/39th Signal Battalion, attached to the 25th Infantry 
Division, and that his main assignments were guard duty.  See 
Statements In Support of Claim, August 2002, November 2004 & 
August 2005.  He contends that he was frequently subjected to 
incoming mortar rounds in the course of performing guard duty.  
The Veteran describes one incident in which one of the soldiers 
used a hand grenade to set off a footlocker of ammunition in the 
communication tower, killing himself and several others.  The 
Veteran reports that he arrived at the scene shortly after the 
incident and saw seven or eight body bags and body parts being 
carried from the tower.  This incident took place in Tay Ninh, 
near CuChi.  

The Board concludes that the description of the Veteran's 
stressors fits the description of "fear of hostile military or 
terrorist activity."  Id.  It is also noted that the Veteran has 
been diagnosed with PTSD by several VA psychiatric professionals 
based on the stressors described above.  See e.g., VA New Jersey 
HCS mental health assessment report, September 13, 2001; VA 
psychiatric examination report, May 2002; Vet Center intake, May 
2004.  Evidence of ongoing treatment and medication for PTSD is 
well-documented in the VA treatment records.  

In short, the evidence of record confirms the Veteran has a 
medical diagnosis of PTSD rendered by a VA psychologist based on 
stressors described by the Veteran of "fear of hostile military 
or terrorist activity."  Under the amended 38 C.F.R. 
§ 3.304(f)(3), then, the Veteran's lay testimony alone is 
sufficient to confirm the in-service stressors unless (1) there 
is clear and convincing evidence to the contrary or (2) the 
claimed stressor is inconsistent with the places, types and 
circumstances of the Veteran's service.  See Stressor 
Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 
39843 (July 13, 2010) (to be codified at 38 C.F.R. 
§ 3.304(f)(3)).

The crucial inquiry, then, is whether the Veteran's lay testimony 
describing his in-service stressors are inconsistent with the 
place, type and circumstance of his service, or whether there is 
clear and convincing evidence that is contrary to the Veteran's 
assertions.  

The Veteran served in Vietnam from May 1969 to May 1970.  His 
service personnel records confirm that he was assigned to Company 
B, 52d/39th Signal Battalion while in Vietnam, and show that his 
military occupational specialty during that time was a command 
center specialist.  The unit history for the 39th Signal 
Battalion, as provided by the U.S. Armed Services Center For Unit 
Records Research (CURR), documents that elements of the 39th 
Signal Battalion were subjected to rocket and mortar attacks.  
The Veteran's representative has submitted records from the 
Vietnam Conflict Extract Data File showing that a soldier from 
the 25th Infantry Division named B.A.E. died in Tay Ninh, South 
Vietnam on August 8, 1969.  The death was described as an 
accident that was non-hostile in nature.  Also submitted by the 
Veteran's is an article from the website of a Northeastern 
Indiana newspaper.  This article, which profiles several 
servicemen from Noble and LaGrange counties who were killed 
during the Vietnam War, indicates that a soldier named B.A.E. was 
killed on August 8, 1969 as the result of an explosion at his 
based in South Vietnam.  See Joe Potter, Area Men Gave Supreme 
Sacrifice in Vietnam War, http://kpcnews.net/special-
sections/reflections3/reflections28.html, (last visited May 29, 
2009).  

After reviewing and weighing all the evidence of record, the 
Board finds that the Veteran's reported stressors are not shown 
to be inconsistent with the place, type and circumstance of his 
service.  There is also no clear and convincing evidence that is 
contrary to the Veteran's assertions.  Indeed, the evidence 
submitted by the Veteran's representative concerning the death of 
B.A.E. supports the Veteran's lay statements describing his in-
service stressors.  In light of the foregoing, the Board finds 
that there is sufficient evidence in this case to establish the 
occurrence of the Veteran's claimed in-service stressors.  

Accordingly, given the Veteran's current diagnosis of PTSD based 
on in-service stressors, the credible supporting evidence that 
the claimed in-service stressors actually occurred, and the 
medical evidence linking the current symptomatology to the in-
service stressors, the Board concludes that the evidence is at 
least in equipoise as to whether the Veteran's currently 
diagnosed PTSD is related to active service.  As such, service 
connection is warranted.  The benefit-of-the-doubt rule has been 
applied in reaching this decision.  See 38 U.S.C.A. § 5107(b) 
(West 2002); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert, supra.  

b.	Bilateral pes planus

The Veteran also seeks service connection for bilateral pes 
planus.  He contends that he had flat feet when he entered the 
military and that he never got the care he needed, to include any 
special shoes or inserts.  See Notice of Disagreement, April 
2003.  The Veteran reports that he started having pain and 
soreness in both feet, with occasional swelling, during and after 
basic training, but that he was not seen by a physician.  See VA 
examination report, May 2002.  He alleges that the boots that 
were issued to him during basic training were too small.  See VA 
Central Office hearing transcript, July 2010.  The Veteran 
reports that he started having more pain in both feet in Vietnam; 
he complained of this pain to his sergeant but no special 
reference or recommendation was given.  See VA examination 
report, May 2002.  He indicates that the pain in both feet 
continued until the time of discharge.  See id.  The Veteran also 
expressed his belief that his pes planus may be related to the 
guard duty, which required extended hours standing on his feet 
while carrying heavy loads, that he performed in service.  For 
the reasons set forth below, the Board concludes that service 
connection is not warranted.  

After a thorough review of the claims file, the Board finds that 
there is no evidence that the Veteran suffered from pes planus at 
any time during service.  Although the Veteran contends that his 
flat feet preexisted service, this condition was not documented 
upon enlistment examination in December 1968.  At the time, the 
Veteran reported having a history of numerous different medical 
conditions, but denied any history of foot trouble or bone/joint 
deformity.  Service treatment records are silent concerning any 
complaints, treatment or a diagnosis of pes planus.  The only 
complaints of foot problems in service were in August and 
September 1970 regarding itching between the toes and swelling in 
the right foot.  The Veteran was prescribed ointment for 
treatment of the rash on both feet, and there was no indication 
that the swollen right foot might in any way be attributable to 
flat feet.  At separation examination in September 1971, there 
were no complaints of foot problems, and findings were normal on 
clinical evaluation of the feet.  There is no evidence of 
arthritis within one year of service separation.  

Notwithstanding the absence of evidence of an in-service injury, 
the Board will nevertheless consider whether the Veteran has a 
current foot disability that can otherwise be associated with 
service.  VA treatment notes dated in May 2001 indicate that the 
Veteran has pes planus and has difficulty ambulating.  Subsequent 
treatment records reveal diagnoses of bilateral pes planus gravis 
and severe bilateral pronation syndrome, both of which being 
greater on the right than left.  See, e.g., VA podiatry 
consultation notes, June 2002, February 2003 & October 2003.  On 
VA examination of the feet in May 2002, it was noted that the 
arches were bilaterally absent.  The Veteran was found to have 
very obvious clinical evidence of pes planus.  There was mild 
pain in manipulation of the tarsometatarsal joint due to 
arthritis.  X-rays of the feet demonstrated a suspicion of 
degenerative arthritis with pes planus bilaterally.  The 
diagnosis was severe bilateral pes planus with degenerative 
arthritis.  X-ray of the left foot in January 2007 demonstrated 
very minimal degenerative changes anteriorly about the hind foot.  
A February 2007 VA orthopedic consultation note indicates marked 
pes planus, particularly when weight bearing.  X-ray of the right 
foot in March 2007 revealed degenerative changes of the tarsal 
and tarsometatarsal joints; bony structures and joint spaces were 
otherwise normal.  

Taking into account all of the relevant evidence of record, the 
Board concludes that a preponderance of the evidence is against a 
finding that the Veteran's bilateral pes planus is related to 
service.  Although the Veteran is shown to have a current 
diagnosis of bilateral pes planus, as well as degenerative 
arthritis, his service records do not show that these conditions 
preexisted service or had their onset in service.  Also, his VA 
treatment records are completely void of any reference to him 
having flat feet in service.  While a swollen right foot was 
noted on one occasion in service, there was no indication that 
this might in any way be attributable to flat feet.  The Veteran 
has failed to present any evidence demonstrating a connection 
between his currently diagnosed pes planus and service.  
Additionally, the Board notes that there is no evidence of 
treatment of arthritis within one year of service separation.  
Indeed, the earliest documented evidence of complaints or 
treatment of pes planus was several decades following service 
discharge.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (a prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military service, 
as evidence of whether an injury or a disease was incurred in 
service which resulted in any chronic or persistent disability).  
Furthermore, the Board cannot ignore the significance of the fact 
that the Veteran first filed his present claims for service 
connection in August 2001, nearly thirty years after leaving 
service.  See Shaw v. Principi, 3 Vet. App. 365 (1992) (a 
veteran's delay in asserting a claim can constitute negative 
evidence that weighs against the claim).  In short, there is no 
indication in the claims file that the Veteran's bilateral pes 
planus had its onset in service, that arthritis manifested within 
a year of service separation, or that the claimed condition is 
otherwise related to service.  As such, service connection for 
bilateral pes planus is not warranted.  

The Board has considered the Veteran's self-reported continuity 
of symptomatology of flat feet and related foot pain dating back 
to his service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  While the Board does not doubt the sincerity of the 
Veteran's belief that his disability preexisted service and was 
aggravated by the conditions of his service, the evidence of 
record contains some inconsistencies that diminish the 
reliability of his current recollections.  Specifically, the 
Veteran has reported that his pain symptoms had their onset 
during basic training and continued throughout service.  However, 
no such pain was reported at his August 1960 separation 
examination.  In this regard, the Board finds the credibility of 
the Veteran's statements as to in-service onset to be at best 
questionable.  See Caluza v. Brown, 7 Vet. App. 498, 510-511 
(1995) (Credibility can be generally evaluated by a showing of 
interest, bias, or inconsistent statements, and the demeanor of 
the witness, facial plausibility of the testimony, and the 
consistency of the witness testimony.).  

Finally, the Board observes that, in addition to pes planus, the 
Veteran is also shown to have received VA treatment for other 
foot problems.  An October 2003 VA podiatry progress note shows 
that the Veteran reported a history of a left foot fracture and a 
possible untreated right foot fracture as well, as a result of a 
job-related injury sometime around 1995 while working for the 
North Board of Education in Newark, New Jersey.  In February 
2007, the Veteran reported a history of having fallen and 
sustaining fractures of the neck of the third and fourth 
metatarsals in the left foot.  X-rays of the left foot 
demonstrated that the fractures had healed satisfactorily, but 
slightly at a small angle towards the little toe.  The record 
also reflects that the Veteran is service connected for 
onychomycosis of the toenails and has been diagnosed with 
onychauxes, onychodystrophia, onychomycoses, and onychocryptoses.  
See, e.g., VA podiatry progress notes, March 2007.  Moreover, the 
Veteran has been diagnosed with xerosis and hyperkeratosis.  See 
VA podiatry progress note, June 2005; VA examination reports, May 
2002 & September 2006.  The Board notes that the aforementioned 
foot problems are not related to the Veteran's pes planus claim 
and are not issues on appeal.  As such, there is no need to 
engage in any further discussion concerning these conditions.  

In light of the foregoing, the Board concludes that service 
connection for bilateral pes planus is not warranted.  Although 
the Veteran is entitled to the benefit of the doubt where the 
evidence is in approximate balance, the benefit of the doubt 
doctrine is inapplicable where, as here, the preponderance of the 
evidence is against the claim.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for PTSD is granted.

Service connection for bilateral pes planus is denied.




REMAND

After a thorough review of the claims file, the Board finds that 
the record is not sufficiently developed to ensure an informed 
decision as to the remaining hypertension and arthritis claims.  

a.	Hypertension 

During the pendency of this appeal, the RO issued a December 2006 
rating decision granting service connection for diabetes mellitus 
type II.  In June 2009, the Veteran, through his representative, 
for the first time argued the issue of service connection for 
hypertension as secondary to his service-connected diabetes 
mellitus.  The Board notes that the Veteran has not been provided 
information about the requirements for establishing secondary 
service connection under 38 C.F.R. § 3.310.  See 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (VA has a duty to notify the veteran of 
any information and medical or lay evidence that is necessary to 
substantiate the claim.)  As such, this issue must be remanded so 
as to provide the Veteran with notice of the requirements for 
establishing service connection based on a secondary theory of 
entitlement.  

The Board observes that the record contains conflicting evidence 
concerning the initial onset of the Veteran's hypertension.  A 
September 1971 separation examination report shows that the 
Veteran's blood pressure was normal at discharge.  The earliest 
documented evidence of hypertension is in private treatment 
records dated in March 1994; these records indicate a 12-year 
history of hypertension.  Similarly, VA progress notes dated in 
October 2000, December 2000 and August 2001 report a 20-year 
history of hypertension.  At the July 2010 VA Central Office 
hearing, the Veteran testified that his hypertension was first 
discovered at a physical examination in 1980, approximately eight 
years after his service separation.  However, VA medical records 
dated in June 2001 and January 2002 indicate that hypertension 
was diagnosed in 1970/1970s while the Veteran was still in 
service.  Along these lines, it is noted that the Veteran 
previously reported that he was treated for hypertension in 1972 
at the East Orange VAMC.  See Notice of Disagreement, April 2003.  
In this regard, even if hypertension was not shown in service, 
such records could nonetheless establish that hypertension 
manifested within one year of service discharge.  While the RO's 
attempt to obtain treatment records from the East Orange VAMC 
resulted in a negative reply, the Board notes that this request 
was for records dated in 1971.  As it does not appear that that 
an effort has been made to obtain any VA treatment records dated 
in 1972, on remand, the AOJ should make a request for such 
records.  

The Veteran was afforded VA examinations in May 2002 and November 
2006.  The claims file was not available for review at these 
examinations.  The May 2002 examiner provided a diagnosis of 
hypertension, poorly controlled with medication, but did not 
offer an opinion as to its etiology.  At the November 2006 
examination, the Veteran was diagnosed with diabetes mellitus 
type 2 with no clinical evidence of retinopathy, nephropathy or 
neuropathy, and hypertension, controlled with medication.  The 
examiner opined that the diagnosis of hypertension predated 
diabetes and was therefore not related to the diabetes.  
Thereafter, an October 2008 medical statement from the Veteran's 
VA physician indicates that the Veteran suffers from 
hypertension, asthma and diabetes and that his exposure to Agent 
Orange is more likely than not to have caused his multiple 
medical problems.  In view of the foregoing, the Board finds that 
a new VA examination is warranted in this case to further assess 
the current nature and etiology of the Veteran's hypertension, 
in conjunction with a review of the claims file, to 
determine whether hypertension may be associated with herbicide 
exposure, and to consider not only whether hypertension was 
caused by service connection diabetes mellitus, but also whether 
it was aggravated by the diabetes.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  On remand, the Veteran should be 
scheduled for such an examination.  

b.	Arthritis 

The Veteran contends that he has multiple-joint arthritis as a 
result of service.  He reports a history of knee and ankle pain 
since his discharge from service.  See, e.g., VA consultation 
note, January 2002.  VA treatment records demonstrate findings of 
degenerative changes in the bilateral feet, bilateral ankles, 
right knee and lumbar spine.  At the May 2002 VA examination, the 
Veteran was diagnosed with mild degenerative arthritis of the 
right knee and lumbosacral spine.  A November 2002 whole body 
bone scan revealed abnormalities suggestive of degenerative 
arthritis in both ankles.  The rest of the skeleton was normal, 
and no abnormality of the lumbar vertebral column was noted.  

At the July 2010 VA Central Office hearing, the Veteran testified 
as to his belief that the arthritis in his knees and ankles were 
the result of the poorly-fitted boots he was issued in basic 
training and all the physical activity he had to perform during 
basic training.  Additionally, the Veteran's representative 
argued in the June 2009 Informal Hearing Presentation that the 
Veteran's history of low back pain is related to his involvement 
in a motor vehicle accident in July 1971 while he was in service.  
The Veteran was in the back seat of a vehicle that turned upside 
down.  Service treatment records show that there was no loss of 
consciousness as a result of the accident; the Veteran was 
treated for a mild abrasion at the upper flank, among other 
things.  There were findings of tenderness to palpation/abrasion 
on the right side.  

In this case, although the Veteran was afforded a VA examination 
in May 2002, no opinion was provided as to whether the Veteran's 
currently-diagnosed arthritis was related to service, to include 
the July 1971 motor vehicle accident.  As such, the Board finds 
it necessary to remand the Veteran's arthritis claim for a new 
examination to determine whether the Veteran's multiple-joint 
arthritis may be associated with service.  A review of the 
claims file must be performed in conjunction with the 
examination.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should send the Veteran a 
corrective VCAA notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) that 
includes an explanation of the evidence 
necessary to substantiate a claim for 
secondary service connection.  

2.  The AOJ should also make all reasonable 
records to obtain records of the Veteran's 
treatment at the East Orange VAMC in 1972.  
The result of the request for records, 
whether successful or unsuccessful, should 
be documented in the claims file, and the 
Veteran informed of any negative results. 
In addition, the AOJ should obtain any and 
all outstanding VA treatment records 
relating to hypertension and arthritis from 
March 2007 to present.  

3.  The AOJ should then schedule the 
Veteran for an appropriate VA examination 
to assess the current nature and etiology 
of his hypertension and arthritis.  The 
claims file must be made available to the 
examiner and the examiner must note in the 
examination report that the file was 
reviewed.  Any appropriate testing should 
be conducted, and the results reviewed, 
prior to the final opinion.  

After reviewing the file and examining the 
Veteran, the examiner should render an 
opinion as to: (1) whether the Veteran's 
hypertension and arthritis are at least as 
likely as not (i.e., to at least a 50:50 
degree of probability) related to his 
active military service or whether such a 
relationship is unlikely (i.e., less than a 
50:50 degree of probability; and (2) 
whether the Veteran's hypertension is at 
least as likely as not etiologically 
related to his service-connected diabetes 
mellitus via causation or aggravation, or 
whether such a relationship is unlikely.  
As to the hypertension claim, the examiner 
should consider whether hypertension can be 
associated with the Veteran's herbicide 
exposure in Vietnam.  As to the arthritis 
claim, the examiner should take into 
account the Veteran's July 1971 motor 
vehicle accident in service, and his lay 
statements concerning poorly-fitted boots 
and physical activity in basic training, 
and discuss whether the arthritis in his 
lumbar spine, knees, ankles and feet are 
related such events and circumstances of 
service.  

A clear rationale for all opinions would 
be helpful, and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.

4.  Thereafter, the AOJ should readjudicate 
the hypertension and arthritis claims.  All 
new evidence received since the issuance of 
the February 2007 SOC should be considered.  
If the benefits sought on appeal are not 
granted, the Veteran and his representative 
should be furnished an SSOC and afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claims.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The appellant is also advised that failure to 
report for any scheduled examination may result in the denial of 
a claim.  38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


